Title: To James Madison from John Graham, 29 September 1813
From: Graham, John
To: Madison, James


Dear SirDept of State 29th Sepr 1813.
As the inclosed Letters from Mr Adams and Mr Beasley are some what interesting I do myself the Honor to put them under cover to you thinking that it will not be inconvenient to you to forward them to the Secretary of State who is, as I learn by a late Letter from him, yet at his Seat in Virginia.
I also forward to you by this Mail a number of English news Papers which were received yesterday from Mr Beasley.
Our City was perhaps never more healthy at this Season. With Sentiments of the most Respectful attachment I am Dear Sir Your Most Obt Sert
John Graham
